—Final dispositional order, Family Court, New York County (George Jurow, F.C.J.), entered February 24, 1988, which, inter alia, prohibited appellant from all visitation and direct contact with his daughter for a period of 18 months, after a fact-finding determination, dated September 18, 1987, that the appellant had sexually abused his daughter, unanimously affirmed, without costs.
In a child protective proceeding, unsworn out-of-court statements of the victim, although hearsay, are admissible, and if properly corroborated by other evidence tending to support their reliability, may support a finding of abuse or neglect (Matter of Nicole V., 71 NY2d 122). Contrary to the father’s contentions herein, substantial uncontradicted medical evidence established an enlarged vaginal opening wide enough to allow entrance of an adult finger and the absence of a hymen covering (see, e.g., Matter of Kimberly K, 123 AD2d 865). Further corroboration was provided by the validation testimony of two social workers that the child’s behavioral symptoms, exhibited during therapy sessions, including age-inappropriate knowledge of sexual behavior manifested verbally, in play activities and in drawings, evidenced posttraumatic stress syndrome as a result of sexual abuse (see, Matter of Nicole V., 123 AD2d 97, 108, affd 71 NY2d 112, 121-122, supra).
*586The court properly qualified both the medical doctor and supervisory social worker as experts. Further, the court properly weighed the potential trauma to the child against the concern for the accuracy of the fact-finding determination herein in deciding not to order an additional validation interview (see, Matter of Carew, 131 Misc 2d 835, 840). Additional validations are unnecessary where, as here, there is medical evidence corroborating the abuse (see, e.g., Matter of Tara H., 129 Misc 2d 508). Finally, as the 18-month period encompassed by the order of protection has passed, any argument with respect to its length is now moot (Koenig v Morin, 43 NY2d 737). In any event, the order was clearly warranted based on the record. Concur—Sullivan, J. P., Ross, Ellerin, Wallach and Smith, JJ.